     Case: 1:19-cv-07000 Document #: 29 Filed: 08/24/20 Page 1 of 3 PageID #:141




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

HOLLY WIER, an Individual,                                  )        Case No.: 1:19-cv-07000
                                                            )
        Plaintiff,                                          )        Judge Edmond E. Chang
                                                            )
v.                                                          )        Magistrate Judge Sidney I. Schenkier
                                                            )
UNITED AIRLINES, INC.,                                      )
                                                            )
                                                            )
        Defendant.                                          )
                                                            )

                          DEFENDANT’S DISCOVERY PROGRESS REPORT

        Pursuant to the Court’s Order of July 13, 2020, Defendant United Airlines, Inc.1 reports on

discovery progress as follows:

          The parties have exchanged MIDPP discovery answers, documents, and electronically-

stored information.

        Due to office closures and other precautions related to the COVID-19 pandemic, Defendant

needed substantial additional time to respond to Plaintiff’s first set of written discovery requests.

Plaintiff’s requests were issued on April 23, 2020 and responded to by Defendant on August 19,

2020. Plaintiff has not yet raised any concerns about Defendant’s responses but expects to send a

Local Rule 37.2 letter to Defendant the week of August 24, 2020 and the parties will then attempt

to reach an accord regarding Defendant’s responses.

        Defendant’s first written discovery requests were issued on July 17, 2020, and Plaintiff

expects to respond the week of August 24, 2020. Defendant was unable to serve third party

subpoenas pursuant to the Court’s previous order because it has not received a medical


1
 The parties attempted to come to an agreement and file a joint report but were unable to do so before the filing
deadline.
    Case: 1:19-cv-07000 Document #: 29 Filed: 08/24/20 Page 2 of 3 PageID #:142




authorization from Plaintiff. The parties are currently attempting to reach an agreement on the

temporal scope of Plaintiff’s discoverable medical information. When an agreement is reached

Defendant will issue subpoenas for Plaintiff’s treaters’ medical records.

       The parties are in the process of getting depositions scheduled and will file a deposition

schedule on September 8, 2020 pursuant to the Court’s previous Order.

       The parties wish to advise the Court that due to the pandemic-related delay with respect to

written discovery, the parties may need to request an extension of the October 6, 2020 discovery

deadline, and if so will file a motion before discover closes.

                                              UNITED AIRLINES, INC.



                                              By: /s/ Sean C. Herring____
                                              Attorney for Defendant

                                              Sean C. Herring
                                              Sabreena El-Amin
                                              Jackson Lewis P.C.
                                              150 N. Michigan Ave., Ste. 2500
                                              Chicago, IL 60601
                                              (312) 787-4949
                                              Sean.Herring@jacksonlewis.com
                                              Sabreena.El-Amin@jacksonlewis.com




                                                 2
    Case: 1:19-cv-07000 Document #: 29 Filed: 08/24/20 Page 3 of 3 PageID #:143




                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that he served the foregoing document on the following
counsel of record via email on August 24, 2020:

              Michael J. Merrick and Karen Doran


                                            /s/ Sabreena El-Amin




                                               3
